            Case 1:18-cr-00561-VM Document 81
                                           80 Filed 07/23/21 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                  201 Montgomery Street, 2nd Floor, Suite 263              7/23/2021
                                           Jersey City, N.J. 07302
                                         Telephone: (201) 771-0394
                                            Fax: (201) 839-3352
 Bertram C. Okpokwasili, Esq.*
 _____________
 * Member of the New York Bar and New Jersey Bar


 BY ECF

 The Honorable Victor Marrero
 United States District Judge
 Southern District of New York
 Daniel Patrick Moynihan Courthouse
 500 Pearl Street
 New York, NY 10007

                                                                                    July 23, 2021

                  Re: United States of America v. Edgar Salvador Rodriguez
                                Docket No. 1:18-cr-00561-VM

 Dear Judge Marrero,
        Defense counsel respectfully submits this request to the Court to adjourn the August 06,
 2021 sentencing date to early October 2021 or to a date subsequent that fits the Court’s schedule.
 My client is requesting to postpone sentencing to when he can have it in person and have his
 family, who hails from Texas, attend. AUSA Robert Sobelman, for the government, has given
 consent. Should the Court have any questions or require additional information please contact
 me. Thank you.

                                                                                     Respectfully,
                                                                                          /s/

                                                                      Bertram C. Okpokwasili, Esq.

The request is granted. The sentencing currently
scheduled for 8/6/21 is hereby adjourned until
10/8/21 at 10:30 a.m.




7/23/2021
